 Case 1:20-cv-01699-RGA Document 42 Filed 03/10/21 Page 1 of 2 PageID #: 513



 Kelly E. Farnan
 302-651-7705
 Farnan@rlf.com


 March 10, 2021


VIA CM/ECF
The Honorable Judge Richard G. Andrews
J. Caleb Boggs Federal Building
844 N. King Street
Room 6325
Wilmington, DE 19801

                   Re:   Talkdesk, Inc. v. Mitel Networks (International) Ltd.,
                         C.A. No. 20-01699-RGA

Dear Judge Andrews:

        I write on behalf of Mitel Networks (International) Ltd. (“Mitel”) regarding Mitel’s
Amended Motion for a Temporary Restraining Order (D.I. 38) filed on Monday, March 8. As
Your Honor may recall, Mitel originally filed a Motion for TRO (D.I. 20) on January 28, 2021.
Thereafter, the parties reported to the Court that they were “actively discussing a resolution of their
disputes” and Mitel withdrew its Motion for TRO without prejudice (D.I. 33). Unfortunately,
Plaintiff Talkdesk, Inc. (“Talkdesk”) recently cancelled a settlement call between the parties and
then sent another notice indicating it will stop service to Mitel’s customers on Monday, March 15.
Accordingly, Mitel has now had to renew its Motion for TRO.

          In discussions with Talkdesk prior to filing the Amended Motion for TRO, Talkdesk
indicated it would object to Mitel engaging in a new round of briefing. In order to avoid a dispute,
and to hopefully make the process more efficient for the Court, Mitel’s Amended Motion for TRO
relies on its previously-filed Opening Brief (D.I. 21) but relies on some additional declarations to
reflect some additional factual information on which Mitel is relying (D.I. 39-41). Mitel engaged
Talkdesk to try to determine an efficient procedure for Talkdesk to respond to the extent it needed
to supplement its prior Answering Brief. As of yesterday afternoon, Talkdesk indicated it may
want to file supplemental answering brief but could not commit to any length or timing. In light
of the upcoming March 15 deadline, Mitel respectfully requests that the Court order Talkdesk to
file any supplemental answering brief by no later than 6:00 pm today. Mitel will be prepared to
file its reply brief by 9:00 am tomorrow morning.

        In addition, pursuant to District of Delaware Local Rule 7.1.4, Mitel respectfully requests
that the Court set argument on the Motion for TRO this week to the extent the Court’s schedule
permits it.




RLF1 24920099v.1
 Case 1:20-cv-01699-RGA Document 42 Filed 03/10/21 Page 2 of 2 PageID #: 514

The Honorable Richard G. Andrews
March 10, 2021
Page 2



       We appreciate the Court’s consideration of these requests and remain available at the
Court’s convenience should the Court have any questions.



                                                 Respectfully,

                                                 /s/ Kelly E. Farnan

                                                 Kelly E. Farnan (#4395)

cc: All Counsel of Record (via e-mail)




RLF1 24920099v.1
